70 N.J. Super. 575 (1961)
176 A.2d 276
THE BEVERLY SEWERAGE AUTHORITY, A PUBLIC BODY CORPORATE AND POLITIC, PLAINTIFF-APPELLANT,
v.
THE DELANCO SEWERAGE AUTHORITY, A PUBLIC BODY CORPORATE AND POLITIC, DEFENDANT-RESPONDENT.
WILLIAM McCRUDDEN, PLAINTIFF-APPELLANT,
v.
THE DELANCO SEWERAGE AUTHORITY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued November 13, 1961.
Decided December 6, 1961.
Before Judges GAULKIN, KILKENNY and HERBERT.
Mr. Daniel A. O'Donnell, Jr., argued the cause for plaintiffs-appellants (Messrs. Bookbinder, Peskin & Markowitz, attorneys for appellant The Beverly Sewerage Authority; Mr. A. Jerome Moore, attorney for appellant William McCrudden).
Mr. Robert W. Criscuolo argued the cause for respondent (Messrs. Parker, McCay & Criscuolo, attorneys).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of Judge Schalick in the court below, reported in 65 N.J. Super. 86.